       Case 2:21-cv-00179-JAM-DB Document 13 Filed 03/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF CALIFORNIA
 8

 9   MARIA BARRAZA, et al.,               )   Case No. 2:21-CV-00163 JAM-DB
                                          )
10                      Plaintiffs,       )
                                          )
11        v.                              )
                                          )   RELATED CASE ORDER
12   LIBERTY UTILITIES CO., et al.,       )
                                          )
13                     Defendants.        )
     DANIEL A. TACKITT, et al.,           )   Case No. 2:21-CV-00179 TLN-JDP
14                                        )
                        Plaintiffs,       )
15                                        )
          v.                              )
16                                        )
     LIBERTY UTILTIES (CALPECO            )
17   ELECTRIC), LLC, et al.,              )
                                          )
18                     Defendants.        )
     CARON A. TIMPONE, et al.,            )   Case No. 2:21-CV-00180 MCE-DB
19                                        )
                        Plaintiffs,       )
20                                        )
          v.                              )
21                                        )
     LIBERTY UTILITIES (CALPECO           )
22   ELECTRIC), LLC, et al.,              )
                                          )
23                      Defendants.       )
24        Examination of the above-entitled actions reveals that these
25   actions are related within the meaning of Local Rule 123 (E.D. Cal.
26   2005).    Accordingly, the assignment of the matters to the same
27   judge and magistrate judge is likely to affect a substantial
28   savings of judicial effort and is also likely to be convenient for

                                         1
       Case 2:21-cv-00179-JAM-DB Document 13 Filed 03/01/21 Page 2 of 2


 1   the parties.

 2        The parties should be aware that relating the cases under

 3   Local Rule 123 merely has the result that these actions are

 4   assigned to the same judge and magistrate judge; no consolidation

 5   of the actions is effected.     Under the regular practice of this

 6   court, related cases are generally assigned to the judge and

 7   magistrate judge to whom the first filed action was assigned.

 8        IT IS THEREFORE ORDERED that the actions denominated

 9   2:21-CV-00179 TLN-JDP and 2:21-CV-00180 MCE-DB be reassigned to

10   Judge John A. Mendez and Magistrate Judge Deborah Barnes for all

11   further proceedings, and any dates currently set in this reassigned

12   case only are hereby VACATED.      Henceforth, the caption on documents

13   filed in the reassigned cases shall be shown as

14   2:21-CV-00179 JAM-DB and 2:21-CV-00180 JAM-DB.

15        IT IS FURTHER ORDERED that the Clerk of the Court make

16   appropriate adjustment in the assignment of civil cases to

17   compensate for this reassignment.

18        IT IS SO ORDERED.

19

20   Dated:   February 26, 2021          /s/ John A. Mendez
                                         THE HONORABLE JOHN A. MENDEZ
21
                                         UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28


                                         2
